              Case 1:18-cv-01011-RP Document 61 Filed 03/05/21 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

DARREN LUBBE,                                           §
                                                        §
                   Plaintiff,                           §
                                                        §                    1:18-CV-1011-RP
v.                                                      §
                                                        §                    Consolidated with:
MARK MILANOVICH, et al.,                                §                    1:19-cv-1073-RP
                                                        §
                   Defendants.                          §

                                                   ORDER

          Before the Court is Plaintiff Darren Lubbe’s (“Lubbe”) Motion to Consolidate Cases (the

“Motion”). (Dkt. 50). In that Motion, Lubbe requests that this Court consolidate this case (“Lubbe

I”) with Darren Lubbe v. McCraw, 1:19-cv-1073-RP (“Lubbe II”). (Id. at 1). The two cases share the

same plaintiff, Darren Lubbe. (Id.). Lubbe’s claims against Defendant Steven McCraw (“McCraw”)

were dismissed out of Lubbe I and Lubbe then successfully reasserted claims against McCraw in

Lubbe II.1 (Id.). The two cases also involve the same or overlapping central facts. (See Am. Compl.,

Dkt. 45; R. & R., Dkt. 40; Cause No. 1:19-cv-1073: Am. Compl., Dkt. 11; R. & R., Dkt. 30).

          In addition to the Motion, Lubbe also filed a Notice Regarding Consolidation (the

“Notice”). (Dkt. 49). In that Notice, Lubbe stated that Defendants oppose consolidation. (Id.).

However, Defendants did not file an opposition (or any response) to Lubbe’s Motion. Thus, the

Court will consider Lubbe’s Motion as unopposed. See Loc. R. W.D. Tex. CV-7(e)(2) (requiring an

opposing party to respond to a nondispositive motion within 7 days and allowing the district court

to grant a motion as unopposed if no timely response is filed).

          The parties also indicated their desire to litigate Lubbe I and Lubbe II together when Lubbe

filed an unopposed motion to unify the scheduling orders in each case. (Mot. Am. Scheduling


1   Lubbe’s claims against McCraw in Lubbe II survived a motion to dismiss. (Order, Dkt. 35).

                                                        1
            Case 1:18-cv-01011-RP Document 61 Filed 03/05/21 Page 2 of 2



Order, Dkt. 46). In that motion, Lubbe stated that “[a]s mentioned during the last hearing, the

parties wish to have this case (‘Lubbe I’) governed by the same scheduling order as Case No. 1:19-cv-

1073 (‘Lubbe II’) because the facts and issues are nearly identical. . . . [Defendants] do not oppose

this request[.]” (Id. at 1). The Court granted that motion. (Order, Dkt. 51).

        Federal Rule of Civil Procedure 42(a) permits a district court to consolidate “actions before

the court involv[ing] a common question of law or fact.” District courts have broad discretion in

determining whether to consolidate cases. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th

Cir. 1989). Consolidation is proper when it will avoid unnecessary costs or delay without prejudicing

the rights of the parties. See id.; St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712

F.2d 978, 989 (5th Cir. 1983).

        Having considered Lubbe’s Motion, the commonalities between Lubbe I and Lubbe II,

Defendants’ lack of a response in opposition, the parties’ joint request to consolidate the schedules

in Lubbe I and Lubbe II, and the interests of judicial economy, the Court will grant Lubbe’s Motion.

        Accordingly, IT IS ORDERED that Lubbe’s Motion to Consolidate Cases, (Dkt. 50), is

GRANTED. This action is CONSOLIDATED with Cause No. 1:19-CV-1073-RP and into Cause

No. 1:18-CV-1011-RP, which will be the lead case.

           SIGNED on March 5, 2021.

                                                    _____________________________________
                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE




                                                       2
